BLUE, Judge.
Robert Lee Anderson seeks review of the final summary judgment entered in favor of Jerry’s Crystal Bar, Inc. We conclude that disputed factual issues exist so as to preclude the entry of summary judgment, and therefore, we reverse.
Anderson’s complaint alleged injuries arising from Jerry’s Crystal Bar’s negligence. The court based summary judgment on Anderson’s answer to interrogatory # 4, which called for Anderson’s description of the bar’s negligence. In opposition to the motion for summary judgment, Anderson filed an affidavit that contained details not included in the interrogatory answer, which conformed to the allegations in the complaint. The affidavit was not stricken by the trial court.
The affidavit does not necessarily alter or controvert Anderson’s answer; however, it does create a factual question. See Arnold v. Dollar Gen. Corp., 632 So.2d 1144 (Fla. 5th DCA 1994). The interrogatory answer may require explanation and prove harmful to Anderson’s ease at trial, but it does not rise to the level of an irrefutable admission. Because the information in the answer to interrogatory #4 does not resolve the disputed facts, the entry of summary judgment was erroneous.
Accordingly, we reverse the final summary judgment and remand for further proceedings.
CAMPBELL, A.C.J., and FRANK, J., concur.